Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is in response to the Application filed February 23, 2021, in which Claims 1-20 are currently pending.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “at least one of the forefoot plate and the heel plate is formed as a modular component”. The claim limitation is indefinite as it is unclear what Applicant means by the plates being “formed as a modular component”. Claim 14 is rejected as best understood by examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US 6,016,613).
Regarding Claim 1, Campbell discloses an outsole (14) for an article of footwear, the outsole having a plantar surface and a peripheral surface surrounding the plantar surface (as seen in Fig.3 & 4) and comprising: an annular cleat set including a first plurality of traction elements arranged in series about a central axis (i.e. center point of inner ring of minor cleats) on the plantar surface (See annotated Figure below); and one or more radial cleat sets (i.e. groups of two adjacent 54 on lateral edge) each including a second plurality of the traction elements (54) aligned along a respective radial axis intersecting the central axis, at least one of the second plurality of the traction elements including a peripheral cleat formed on the peripheral surface (See annotated Figure below).

    PNG
    media_image1.png
    726
    588
    media_image1.png
    Greyscale


Regarding Claim 2, Campbell discloses an outsole of Claim 1, wherein the annular cleat set is disposed on a medial side of the outsole (as seen in Fig.4 & annotated Figure above).

Regarding Claim 3, Campbell discloses an outsole of Claim 1, wherein the annular cleat set is disposed in a forefoot region of the outsole  (as seen in Fig.4 & annotated Figure above).

Regarding Claim 4, Campbell discloses an outsole of Claim 1, wherein the annular cleat set is disposed in a ball portion of the outsole  (as seen in Fig.4 & annotated Figure above).

Regarding Claim 5, Campbell discloses an outsole of Claim 1, wherein the first plurality of traction elements includes a plurality of major cleats and a plurality of minor cleats  (as seen in the annotated Figure above).

Regarding Claim 6, Campbell discloses an outsole of Claim 5, wherein the plurality of major cleats is arranged in a first ring (38) about the central axis and the plurality of minor cleats is arranged in a second ring (36) about the central axis (as seen in Fig.4 & annotated Figure above).

Regarding Claim 7, Campbell discloses an outsole of Claim 6, wherein the first ring (38) has a larger diameter than the second ring (36)(as seen in Fig.4 & annotated Figure above).

Regarding Claim 9, Campbell discloses an outsole of Claim 5, wherein one or more of the major cleats includes a reinforcing rib (i.e. raised rib between 30) extending toward the central axis (as seen in Fig.3 & 4 and annotated Figure above; the rib extends toward the central axis from its outer edge to its inner edge, i.e. the width of the rib, inasmuch as has been claimed by Applicant).

Regarding Claim 10, Campbell discloses an outsole of Claim 5, wherein a width of each of the major cleats (i.e. the width of the major cleats tapers to both ends) and each of the minor cleats (i.e. the width of the minor cleats tapers to the end pointing into the center) tapers (as seen in Fig.3-4 & annotated Figure above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 6,016,613) in view of Baker (US 2011/0047834).
Regarding Claim 8, Campbell discloses the invention substantially as claimed above. Campbell does not specifically disclose wherein the major cleats have a greater height than the minor cleats. However, Baker teaches an outsole having major cleats (151,152) with a greater height than minor cleats (141,131)(as seen in Fig.3 & 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the major cleats of Campbell to have a greater height than the minor cleats, as taught by Baker, in order to provide cleats of various heights that provide for different types of traction with a surface.

4.	Claim(s) 11-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 6,016,613) in view of Lucca (US 2020/0170338).
Regarding Claim 11, Campbell discloses a sole structure for an article of footwear (Col.1, lines 6-11), the sole structure including: an outsole (14) including an annular cleat set (36) including a first plurality of traction elements (30a of 36) arranged in series about a central axis (32) on a plantar surface of the outsole, and one or more radial cleat sets (i.e. groups of 54 on lateral edge & adjacent 30 at 40 and 38 on the lateral side) each including a second plurality of the traction elements (lateral 54 & 30/58 at 40 and 38 on the lateral side) aligned along a respective radial axis intersecting the central axis, at least one of the second plurality of the traction elements including a peripheral cleat (54) formed on a peripheral surface of the outsole (as seen in Fig.4). Campbell does not disclose a midsole having a top surface and a bottom surface formed on an opposite side than the top surface; and the outsole attached to the bottom surface of the midsole. However, Lucca teaches an article of footwear having a midsole (26) having a top surface (i.e. top surface of 26) and a bottom surface (i.e. bottom surface of 26) formed on an opposite side than the top surface; and an outsole (4) attached to the bottom surface of the midsole (as seen in Fig.1).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sole structure of Campbell to include a midsole, as taught by Lucca, in order to provide a sole with increased shock absorption, as well as a unique cushioning and bouncing propulsion effect allowing the wearer to walk more comfortably.

Regarding Claim 12, Campbell discloses a sole structure of Claim 11, wherein the second plurality of the traction elements further includes a plurality of minor cleats (30 of 38) disposed on the plantar surface, and a major cleat (30/58 of 40) disposed on the plantar surface between the peripheral cleat (54) and the plurality of minor cleats (as seen in Fig.4).

Regarding Claim 13, When in combination Campbell and Lucca teach a sole structure of Claim 11, wherein the outsole includes a forefoot plate (Campbell: forefoot region of 16) attached to the bottom surface of the midsole in a forefoot region (Campbell as modified by Lucca) and including the annular cleat set and the one or more radial cleat sets (as seen in Fig.4 of Campbell), and a heel plate (Campbell: heel region of 16) attached to the bottom surface of the midsole in a heel region (Campbell as modified by Lucca).

Regarding Claim 14, Campbell discloses a sole structure of Claim 13, wherein at least one of the forefoot plate and the heel plate is formed as a modular component (insofar as is definite, the forefoot region or heel region of 16 are “formed as a modular component” as either are part of the entire sole structure).

Regarding Claim 17, Lucca further teaches a sole structure of Claim 11, wherein the midsole includes a casing (26) formed of a first material (para.31) and a core (56) formed of a second material (para.37) disposed within the casing (as seen in Fig.1).

Regarding Claim 18, When in combination Campbell and Lucca teach a sole structure of Claim 17, wherein the core (Lucca: 56) extends from a forefoot region to a heel region (i.e. the full length of Campbell).

Regarding Claim 19, Lucca further teaches a sole structure of Claim 17, wherein the midsole includes a recess (48) formed in a top surface of the midsole (26), the core (56) disposed within the recess (para.36).

Regarding Claim 20, Campbell discloses an article of footwear including the sole structure of Claim 11 (Col.1, lines 6-11).

5.	Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 6,016,613) and Lucca (US 2020/0170338), in view of Meschter (US 2007/0107264).
Regarding Claims 15 and 16, Campbell and Lucca disclose the invention substantially as claimed above. Campbell and Lucca do not disclose the sole structure further comprising a shank attached to the bottom surface of the midsole and disposed between the forefoot plate and the heel plate; and further comprising a cradle attached to the shank and disposed between the forefoot plate and the heel plate. However, Meschter teaches a sole structure having a shank (120) attached to a midsole (para.54) and disposed between a forefoot plate (116) and a heel plate (114); and further comprising a cradle (132) attached to the shank and disposed between the forefoot plate and the heel plate (as seen in Fig.4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sole structure of Campbell to form the forefoot and heel plates as separate and connected by a shank and a cradle, as taught by Meschter, in order to provide a sole which has enhanced flexibility in the arch region, allowing a user to articulate the arch of the foot while still being supported from injury.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732